      Case 1:18-cv-00418-DKW-KJM
            '/Ht
                                 Document 1 Filed 10/30/18 Page 1 of 5                                                  PageID #: 1

•C fcO'   OtWl £-i*i«^vT>ik-< i>k:      • r.CTSiii-                                                        FILED IN THE
                                                                                                   UNITED STATES DISTRICT COURT
                                                               ORIGINAL                                  DISTRICT OF HAWAII


                                      i^ynn                                                               OCT 3 0 2018
                NAME                                           T~
                   2.(g4:;4                           ^yii'fi. ^1 -                               at /t^'clock and^'^min.
                                                                                                        SUE BEITIA, CLERK         ^
                MAilJNG ADDRRSS                          ,
                     Hon.               H>
                CITY, STATE,ZIP CODE                                       .                 /.     ^           _i_
                                                                    }'f U^p/nc,          tJiCil SCS '7'y^j
                TELEPHONF.NUMBER                              ^

                FA€-«IM1LE AND EMAIL (if applicabf^
                                                             UNITED ST'ATEvS DISTRICT COURT


                                                               FOR THE DISTRICT OF HAWAII


                (^d)l L-^nn                                                         CIVIL'          8 00418 DKWfRJii]
                                                                                    EMPLOYMENT DISCRIMINATION
                                                                                             COMPLAINT
                                                       Plaintiff,
                                                                                     £xk'(>rt A
                                         vs.

                   Da.rlcj}i,                                                                 5
                                                       Hoi}^                              Uf (L^
                   IH                l^f^rh Aii^
                      ri(r"- ri>     ■ HI      ^(=>3/^
                                               /^y>^                           '        ■ p          ^
                                                       Defendantts),
          fiee-                                                           oM^onr'^
                             PlainiitTresides at:


                             Address:                                  d'A.rJ £ti I O- 5r-
                             City, State & Zip Code                       HonUJ>^, f^/
                             Phone number:                      gZ)g - 4           >2-Z3
                             Defendant is located at:


                              Address;                                   Uhth
                             City. State & Zip Code




                 EEC 1 -Pasel
Case 1:18-cv-00418-DKW-KJM Document 1 Filed 10/30/18 Page 2 of 5   PageID #: 2
                                                          Q-aiil Lyr\in (2r^})t.




            '^C>^er }\.S.         I
             ^r/c K.
                          <C.



               fran<iis
                ^e>^t,n 5;K. At^ 0^cJ^r/f^si'ik^

                       ^Ackus
               'VdtrlaA- ^
                           T.

                (IX^p K-
                 (^LknsTy Zen^
                 X^ick X,(A^A('m«_
                  J,Z
                  Wixiion ^kirA,Hv
                  '^(k.r IxirzL         ^t^ihh
                  'Pona.Tkku^l^i
                   [jMr&nce. f<'/W^'T5eicy "E^PX
                    -Bl o<5^M y. 'vAii
Case 1:18-cv-00418-DKW-KJM Document 1 Filed 10/30/18 Page 3 of 5                           PageID #: 3




     3.      This action is brought pursuant to Title VII ofthe Civil Rights Act of 1964 for
     employment discrimination. Jurisdiction is confened on this Court by 42 U.S.C. § 2000c-5.
     Kquitabic and other relief is sought under 42 U.S.C. § 2000c-5(g).

     4.      This acts compiainecl of in tins suit concern:

             A.       1 I          Failure to employ me.
             B.       E            Termination of my employment
             C.       EZI           Failure to promote mc.
             D.       1^            Other acts as specified below:



   3                     One. /t^/T^t!o/5felfer
                                3^\eir


   6jiJl -fejft'/U                                            '^or        ingfggge. jit
   a.^icr\             J-           \no.ra95eS' by                                 hid ^rt>C69S'r^ to 3ki5
             21
                                                                             ^\fer^ pfit^ ^eedT
                  hirra^in-^ leiter^ n/jfil                                \e:^c                   my
    ^dbrc;'                               ^r»-                       -f/t/
                                     6,'/lc-^ rgigiTrMr^                                       ^e/Son^j,
     meji'cji F'Mi^A.                                                                           -—




     EEC 1 - Page2
Case 1:18-cv-00418-DKW-KJM Document 1 Filed 10/30/18 Page 4 of 5                             PageID #: 4




              Defendant's conduct is discriminatory with respect to the following;

              A.         12U           My race or color.

              B.         JIL           My religion.

              C.         □             My sex.

              D.         n             My national origin.

              E.         m             Other acts as specified below:

        iXAi ['I'   ^h6 ^7^ ^

        6.    The basic facts surrounding my claim of discrimination are:

        fpy- y yda.-a X                      A:Ji                            -per                           ^'7
                         or> "fb                                                    Cot»~JLnjh>C
                                   -*" Kat£ <pr.'v.gtB.                 -fo C-ouAgU -rk<<^         J-
  £^r:^ Aiji^ rvih.'-cK We-rk«2A-^«W Ia                                               . T kU hy^
; .TC                       ^%/pla^ ffa-f in n^.gy H                                                    X
 ^4-                my                           cn                     X               rlXcJ^ m ^
             X             J)                    T                 Agf he^r            >>^£9 h^>V/^
                                -^C?rc^-^7C?           "h <>■ U-A^CJ^tILlIaJ'
                                                      Kjiddk^l^ 'i'idinfK                                      -
                                                                                                            '&en^



 ^u;U:7^..^ -h>                                       -pJI i^^^Acrete. Mil/t                       \?^
^y^Vb/fe^                                                        U^ft^lg W                          4o
                    Hve. rr-cMj                            -t-
   ,...|-y W p t-|^ •                                                        ——                —

         EEC 1 - Page3
Case 1:18-cv-00418-DKW-KJM Document 1 Filed 10/30/18 Page 5 of 5                         PageID #: 5




     7.    Tlie alleged discrimination occurred on or about                ^ 2'-0]'^           .
                                                                   ^      (Date)
     9.    1 tiled charges with the Federal Equal Employment Opportunity Commission (or the
           State of Hawaii Department of Labor and Industrial Relations, Enforcement Division)
           regarding defendant's alleged discriminatory conduct on or about
                                                                                   «-^(Date)
     10.   WHEREFORE,Plaintiff prays that the Court grant such relief as may be appropriate,
           including injunctive orders, damages,costs, and attorney fees.



                          Dated:                              ^^             ^

                                                         Signature ofPlaintiff



                                   PlaintifTs Name - printed, or typed.
                                   (Notanzation is not required)




      HEO 1 - Page4
